

116 HR 1687 IH: Fairness in Federal Drug Testing Under State Laws Act
U.S. House of Representatives
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1687IN THE HOUSE OF REPRESENTATIVESMarch 12, 2019Mr. Crist (for himself, Mr. Young, Mr. Blumenauer, Mr. Cohen, Mr. Gaetz, Mr. Moulton, Ms. Norton, Mr. Panetta, Mr. Pocan, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to remove limitations on Federal employment for an individual
			 legally using marijuana under the law of the State in which the individual
			 resides, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fairness in Federal Drug Testing Under State Laws Act. 2.Federal employment and individuals using marijuana in compliance with State or tribal law (a)In generalSubchapter I of chapter 33 of title 5, United States Code, is amended by adding at the end the following:
				
					3330f.Federal employment and individuals using marijuana in compliance with State or tribal law
						(a)
 (1)An individual whose residence is in a State where that individual’s private use of marijuana is not prohibited, who is tested under a drug testing program of any Executive agency without probable cause to believe that the individual is under the influence of marijuana, who tests positive for past marijuana use (determined by the presence of tetrahydrocannabinol or marijuana metabolite in the sample provided by the individual), and, in the case of an individual whose use of marijuana was for medical purposes, who is able to provide documentation (in such form and manner as the Office of Personnel Management may prescribe) attesting to the lawful nature of such use under the law of the State, may not, based solely on such positive test, be—
 (A)denied employment at an Executive agency; or (B)if the individual is an employee of an Executive agency, subject to any adverse personnel action.
 (2)For purposes of this section— (A)the term Executive agency has the meaning given that term in section 105, and includes the United States Postal Service and the Postal Regulatory Commission;
 (B)the term marijuana means marihuana (as such term is defined in section 102(16) of the Controlled Substances Act (21 U.S.C. 802(16)));
 (C)the term individual does not include any individual applying for or occupying a position at an Executive agency which requires a top secret clearance or access to a highly sensitive program (as that term is defined in section 3001(a)(4) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(a)(4))); and
 (D)the term State means— (i)any State or the District of Columbia;
 (ii)the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the Virgin Islands of the United States, Guam, American Samoa, or any other territory or possession of the United States;
 (iii)the Federated States of Micronesia, the Republic of the Marshall Islands, or the Republic of Palau; or
 (iv)any land over which an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) has jurisdiction or any land held in trust for an Indian tribe..
 (b)Clerical amendmentThe table of sections for such subchapter is amended by inserting after the item relating to section 3330e the following:
				
					
						3330f. Federal employment and individuals using marijuana in compliance with State or tribal law..
			